Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on this
31st day of May, 2019, by and between GWG Holdings, Inc., a Delaware corporation
(the Company”) and Murray T. Holland (the “Executive”).

 

RECITALS

 

A.The Company desires to retain Executive as President and Chief Executive
Officer and Executive desires to be retained as President and Chief Executive
Officer of the Company; and

 

B.The Compensation Committee of the Board of Directors (the “Committee”) has
determined, after consultation with a professional services firm, the
appropriate compensation package for Executive.

 

NOW, THEREFORE, in consideration of the recitals above and the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the Company
and Executive (collectively the “Parties” and each a “Party”) agree as follows:

 

1.Title, Duties and Term of Employment:

 

(a) Executive will serve as the President and Chief Executive Officer and report
to the Company’s Board of Directors. Executive understands and agrees that the
Company is a rapidly growing and changing organization and the precise nature of
the work of the President and Chief Executive Officer asked to be completed on
behalf of the Company is more expansive than simply managing a slow growth
company, and may be adjusted from time to time but, in any event, the duties and
responsibilities will include those duties and responsibilities normally
associated with and appropriate for someone in the position of President and
Chief Executive Officer, which shall include, but not be limited to items set
forth in Exhibit A in conjunction with managing the operations of the Company
including but not limited to financial reporting to the SEC in compliance with
GAAP and all regulatory requirements, providing day-to-day effective oversight
of all operational and regulatory matters, ensuring operational integrity and
best practices; helping the Company to achieve and exceed strategic and
operating goals; presenting and maintaining investor relationships in support of
the strategies and objectives of the Company; advising the Board of Directors
(“Board”) concerning Company performance, strategy, operations, initiatives and
developments in the industry; working with outside accounting, audit, tax, SOX,
legal counsel, advisors, and other vendors as appropriate; managing the
development of a more coordinated and consolidated business with The Beneficient
Trust Company Group, L.P.; and travel as needed and requested by the Company.

 

Page 1

 

 

(b) Executive shall perform his duties and responsibilities to the best of his
professional skill and ability. In all such matters, Executive will act in good
faith, in the best interests of the Company.

 

(c) Executive’s employment under this Agreement shall commence on the date first
set forth above (the “Commencement Date”). Executive’s employment shall continue
thereafter until the third anniversary of the Commencement Date (the “Initial
Term”); and shall be automatically extended for one (1) additional year (a
“Renewal Term”) at the end of the Initial Term, and an additional one (1) year
Renewal Term at the end of each Renewal Term (the last day of the Initial Term
and each such Renewal Term is referred to herein as a “Term Date”), unless
either Party provides written notice to the other of its non-renewal of this
Agreement not later than sixty (60) days prior to a Term Date, or Executive’s
employment is terminated sooner under paragraph 3 of this Agreement. The period
during which Executive’s employment continues in effect pursuant to this
Agreement is hereinafter referred to as the Employment Period.

 

2.Compensation: During the Employment Period, Executive shall be compensated as
follows:

 

(a) Base Salary: As used in this Agreement, the term “Base Salary” refers to the
annual amount of Executive’s salary, and does not include any other amounts. For
example, Base Salary does not include option or incentive compensation or bonus
awards. For the services to be rendered by Executive, the Company agrees to pay
Executive a Base Salary of $650,000 per year effective retroactively to April
26, 2019, subject to all payroll deductions as required by law. Executive’s Base
Salary shall be reviewed annually, and may be increased, but not decreased,
throughout the Employment Period.

 

(b) Incentive Compensation: Employee will be eligible to receive an annual
discretionary incentive compensation in the form of a cash bonus (a “Bonus”),
which would be in addition to Salary. Whether the Bonus is granted for a
particular year, and the amount thereof, will be determined by the Committee in
its sole discretion based upon the performance of Employee. The target amount
the Bonus for each year will be 150% of Base Salary, participating in the first
incentive compensation cycle on a prorated basis based on start date, or as
otherwise determined by the Committee as appropriate.

 

(c) Restricted Stock Units: On the Commencement Date, the Company shall provide
Executive with an initial grant of the Company’s performance share units set
forth in and pursuant to a Performance Share Unit Agreement entered into on the
date hereof (“Performance Share Units”). The Committee, in its sole discretion,
may annually vest some, or all of the available Performance Share Units based
upon the achievement of one or more of the strategic and/or operational goals.
All Performance Shares Units shall become fully vested immediately prior to a
Change in Control as defined below. As used in this Agreement, the term “Change
in Control” shall mean: (i) the sale of substantially all of the assets of the
Company to another person or entity (other than a subsidiary or other affiliate
of the Company), (ii) the acquisition of actual or beneficial ownership of more
than fifty percent of the total combined voting power of all classes of Company
stock entitled to vote by a person or group of persons acting in concert (other
than a subsidiary or other affiliate of the Company) who did not own more than
fifty percent of such on the date of this Agreement, or (iii) the merger of the
Company into another entity (other than a subsidiary or other affiliate of the
Company), where the Company’s shareholders (determined as of the date of merger)
own (directly or indirectly) less than fifty percent of the shares of the
surviving entity.

 



Page 2

 

 

(d) Benefit Plans and Programs: Beginning on the Commencement Date, Executive
shall be entitled to participate in all employee benefit plans and programs made
available by the Company to the Company’s executive employees generally,
including, without limitation: health insurance, dental insurance, life
insurance, disability insurance, 40l k plan and health spending account (HSA)
plan. During the Employment Period, the Company shall the same portion of the
costs of such benefits and programs as other senior executive employees for
Executive. In the event that the provision of, or payment for, such benefits is
prohibited or otherwise adversely impacted by the Patient Protection and
Affordable Care Act or other similar laws, the Parties shall negotiate in good
faith to determine an equitable benefit in lieu thereof.

 

(e) Vacation and Personal Days: Executive shall accrue standard paid vacation
during the Employment Period in accordance with the Company’s policies in effect
from time to time.

 

(f) Reimbursement: Executive is authorized to incur reasonable expenses in
carrying out the Executive’s duties for the Company under this Agreement and
shall be entitled to reimbursement for all reasonable business expenses that
Executive incurs during the Employment Period upon presentation of appropriate
receipts and/or vouchers in accordance with the requirements of the Company’s
expense reimbursement practices in effect from time to time.

 

3.Termination of Employment:

 

(a) Terms Applicable to Any Type of Termination: In the event of a termination
of Executive’s employment, the Company shall pay Executive: (i) any unpaid Base
Salary on the Company’s regular payday, prorated to the effective date of
termination; and (ii) the dollar value of all accrued and unused vacation
benefits based upon Executive’s Base Salary. The Company shall also reimburse
Executive in accordance with and subject to the requirements of the Company’s
expense reimbursement practices for any reasonable and necessary business
expenses incurred by Executive on behalf of the Company on or before the date on
which his employment terminates, and reported and properly documented on expense
reports.

 

(b) Termination Without Cause: The Company shall have the right to terminate
Executive’s employment without “Cause” (as defined below) during the Employment
Period upon notice to Executive. In the event of a termination without Cause,
the Company will pay Executive severance compensation in an amount equal to the
annual amount of Executive’s Base Salary in effect on the date on which
Executive’s employment is terminated, payable in a lump sum within thirty (30)
days after the date of the termination. If Executive is eligible for and elects
to continue group health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), Executive may do so at Executive’s
expense. The Company will also pay Executive the target amount of the bonus
contemplated under Section 2(b) for the year in which termination without Cause
occurs, prorated based upon the number of days during which Executive was
employed during such year, and any Performance Share Units or other equity
incentives which have been granted to Executive shall fully vest on the date of
termination.

 



Page 3

 

 

(c) Termination For Cause: The Company shall have the right immediately to
terminate Executive’s employment for cause during the Employment Period upon
notice to Executive.

 

(i) Termination For Cause shall mean:

 

(A) A breach by Executive of any term of this Agreement or of Executive’s
fiduciary duties to the Company, which breach remains uncured more than thirty
(30) days after Executive receives written notice from Company specifying such
breach;

 

(B) The neglect of Executive’s duties or responsibilities as Chief Executive
Officer which remains uncured more than thirty (30) days after Executive
receives written notice from Company specifying such neglect;

 

(C) The failure to perform at satisfactory levels with respect to the duties and
responsibilities which remain uncured after Executive receives written notice
from Company specifying such performance failure (a “Performance Notice”);

 

(D) Executive’s violation of any law, statute or regulation relating to the
operation of the Company’s business which has resulted in, or is reasonably
likely to result in, a material adverse effect on the Company; or

 

(E) The commission of, or conviction for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a crime or any
conduct of Executive which involves moral turpitude.

 

(ii) If Executive’s employment is terminated for Cause, the Company shall have
no obligation to make payments of any kind to Executive except for payments of
unpaid Base Salary on the Company’s regular payday, prorated to the effective
date of termination, the dollar value of all accrued and unused vacation
benefits based upon Executive’s Base Salary, and reimbursements for expenses
incurred by Executive on behalf of the Company on or before the effective date
of termination, each as contemplated by subparagraph 3(a).

 



Page 4

 

 

(d) Resignation for Good Reason: Executive shall have the right to resign from
employment with the Company for Good Reason during the Employment Period upon
notice to the Company.

 

(i) As used in this Agreement, the term “Good Reason” means (a) a breach of this
Agreement by the Company which breach, where curable, has not been cured within
thirty (30) days after written notice to the Company setting forth the
particulars of such alleged breach; (b) a reduction in Executive’s Base Salary;
(c) assignment to Executive of duties inconsistent with the Executive’s
position, or a diminution in Executive’s authority, responsibility, status,
title, or offices; (d) a Change in Control; and (e) the failure of the Company
to comply fully with its obligations under subparagraph 9(d) of this Agreement;
provided, however, that no act shall constitute Good Reason unless Executive has
provided notice of such Good Reason to the Company pursuant to Section 3(d)(ii)
below within sixty (60) days following the initial existence of the condition
that constitutes Good Reason. The Executive shall not be able to resign for Good
Reason for a period of four (4) months once the Executive has been provided a
Performance Notice under Section 3(c)(i)(C) until such time the Company has
agreed in writing that such performance has been cured (a “Remedied Notice”).

 

(ii) In order to resign for Good Reason, Executive shall give the Company a
written notice providing reasonable notice and detail of the alleged Good Reason
and, if such Good Reason is curable, the Company shall have thirty (30) days
following such notice to cure such Good Reason.

 

(iii) In the event of a resignation for Good Reason, Executive shall be entitled
to all payments and other benefits provided under subparagraphs 3(a) and 3(b)
above.

 

(e) Voluntary Resignation: Executive may voluntarily resign Executive’s
employment under this Agreement without Good Reason at any time; however
Executive agrees to provide at least sixty (60) days advance written notice to
the Company.

 

(f) Death: If Executive’s employment ends through Executive’s death, Executive
shall be entitled to all payments and other benefits provided under subparagraph
3(a) and 3(b) above.

 

4.Confidential Information:

 

(a) Confidential Information: As used in this Agreement, the term “Confidential
Information” means information in whatever form, pertaining to the business of
the Company that is not generally known outside of the Company, or that is known
outside of the Company through improper means. Without limiting the foregoing
definition, Confidential Information includes, but is not limited to: (i)
technical information, formulas, teaching and development techniques,
methodologies, processes, trade secrets, computer programs, electronic codes,
designs, product development information, inventions, improvements, and research
projects; (ii) information about finances, costs, profits, markets, proposals,
sales, and lists of customers or clients; (iii) business, marketing, and
strategic plans; and (iv) employee personnel files and compensation information.

 

(b) Non-Disclosure of Confidential Information: During the Employment Period,
Executive agrees to hold all Confidential Information in strict confidence and
trust for the sole benefit of the Company and Executive agrees that Executive
will not disclose any Confidential Information, directly or indirectly, to
anyone outside of the Company, and Executive will not use, copy, publish,
summarize, or remove from Company premises Confidential Information except to
the extent necessary to carry out Executive’s responsibilities as an employee of
the Company. After Executive’s employment with the Company ends, Executive will
not, directly or indirectly, use or disclose any Confidential Information to any
person or entity, except as authorized in advance by an officer of the Company
in writing. The restrictions in this subparagraph, however, will not apply to
Confidential Information that is or has become known to the public generally
through no fault of or breach by Executive, or was previously known to Executive
other than as a result of employment with the Company.

 



Page 5

 

 

5.Non-Solicitation Covenants:

 

(a) Non-Solicitation of Employees: Executive agrees that, during the Employment
Period, and for a period of twenty-four (24) months following the termination of
Executive’s employment, regardless of the reason for such termination, Executive
will not, directly or indirectly, solicit, or attempt to solicit, for
employment, with Executive or with any other person or entity, any employee of
the Company.

 

(b) Non-Solicitation of Customers or Financing Relationships: Executive agrees
that, during the Employment Period, and for a period of twelve months following
the termination of Executive’s employment, regardless of the reason for such
termination, Executive will not, directly or indirectly, solicit any business
that the Company was engaged in during the twelve (12) months prior to
Executive’s termination, for Executive, or for any other person or entity, from
any client or financing relationship of the Company with which Executive had
contact within the twelve (12) months prior to the termination of Executive’s
employment with the Company or concerning which Executive had access to
Confidential Information, during and by virtue of Executive’s employment with
the Company.

 

6.Resolution of Disputes:

 

(a) Mediation. Should the Parties to this Agreement have any dispute as to any
aspect of this Agreement, or arising out of, or related to or connected with
Executive’s employment, compensation or benefits, or the termination thereof,
the Parties will make a good faith attempt to resolve any and all claims and
disputes by submitting them to mediation in Minneapolis, Minnesota before
resorting to arbitration or any other dispute resolution procedure. The
mediation of any claim or dispute must be conducted in accordance with the
then-current American Arbitration Association (“AAA”) national rules for the
resolution of employment disputes pertaining to mediation, by a mediator who has
had both training and experience as a mediator of general employment and
commercial matters. If the Parties cannot agree on a mediator, then the mediator
will be selected by the AAA in accordance with the criteria described in this
provision. Within thirty (30) days after the selection of the mediator, the
Parties and, if they choose, their respective attorneys will meet with the
mediator for one mediation session of at least four hours. If the claim or
dispute cannot be settled during such mediation session or mutually agreed
continuation of the session, either party may give the mediator and the other
party to the claim or dispute written notice declaring the end of the mediation
process. All discussions connected with this mediation provision will be
confidential and treated as compromise and settlement discussions. Nothing
disclosed in such discussions, which is not independently discoverable, may be
used for any purpose in any later proceeding. The Company shall pay the filing
fees and costs for the mediator.

 



Page 6

 

 

(b) Arbitration. If any dispute has not been resolved by Mediation as provided
in subparagraph 6(a) of this Agreement, the Parties will submit such dispute to
final and binding arbitration pursuant to the then-current AAA national rules
for the resolution of employment disputes before a neutral arbitrator selected
from the list of Arbitrators. THE PARTIES EXPRESSLY AGREE THAT SUCH ARBITRATION
SHALL BE THE EXCLUSIVE REMEDY FOR ANY DISPUTE INVOLVING THIS AGREEMENT, THE
EXECUTIVE’S EMPLOYMENT, TERMINATION, COMPENSATION, OR BENEFITS AND HEREBY
EXPRESSLY WAIVE ANY RIGHT THEY HAVE, OR MAY HAVE, TO A COURT TRIAL OR A JURY
TRIAL OF ANY SUCH DISPUTE. In making an award, the arbitrator shall have no
power to add to, delete from or modify this Agreement, or to enforce purported
unwritten or prior agreements, or to construe implied terms or covenants into
the Agreement. In reaching a decision, the arbitrator shall adhere to the
relevant law and applicable precedent, and shall have no power to vary
therefrom. In construing this Agreement, its language shall be given a fair and
reasonable construction in accordance with the intention of the parties and
without regard to which party drafted it. At the time of issuing a decision, the
arbitrator shall (in the decision or separately) make specific findings of fact,
and shall set forth such facts as support the decision, as well as conclusions
of law, and the reasons and bases for the opinion. In the event the arbitrator
exceeds the powers or jurisdiction here conferred, or fails to issue a decision
in conformance herewith, it is specifically agreed that the aggrieved party may
petition a court of competent jurisdiction to correct or vacate such award, and
that the arbitrator’s act of exceeding his or her powers shall be grounds for
granting such relief. If any one or more provisions of this arbitration clause
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

7.Jurisdiction and Venue:

 

To the extent that either party is permitted to file any action in court that
involves any aspect of this Agreement, or arises out of, or is related to or
connected with Executive’s employment, compensation or benefits, or the
termination thereof, the parties agree that such action must be brought in
either federal court in Texas, or in state courts located in Dallas County,
Texas, and the parties irrevocably consent to jurisdiction and venue in such
courts.

 

8.Attorneys’ Fees:

 

Should any arbitration or litigation commence between the parties concerning
this Agreement or the rights and obligations of either party, whether it be an
action for damages, equitable or declaratory relief, the prevailing party in any
arbitration or litigation shall be entitled to, as an element of its costs, in
addition to other relief as may be granted by the arbitrator or court,
reasonable sums as and for attorneys’ fees, or such prevailing party may recover
such attorneys’ fees in a separate action brought for that purpose, in
accordance with applicable law.

 



Page 7

 

 

9.Miscellaneous Provisions:

 

(a) All payments required to be made by the Company to Executive (or his heirs,
executors, administrators, or estate) shall be subject to the withholding of
such amounts, if any, relating to federal, state and local taxes and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law, regulation or order.

 

(b) The Company’s or Executive’s refraining from exercising any right under this
Agreement for a reasonable period of time when it is permissible for the Company
or Executive to exercise such right shall not constitute a waiver by either of
them of any such right, unless so provided in a writing signed by both Parties
and shall not prevent the Company or Executive from exercising any such right at
any time.

 

(c) Notwithstanding anything in this Agreement to the contrary, all payments to
be made upon a termination of employment under this Agreement shall only be made
upon a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code (the “Code”). To the maximum extent permitted under
Section 409A of the Code and its corresponding regulations, the cash severance
and other benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under Section 409A of the Code
and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). For
purposes of the application of Treas. Reg. § 1.409A-l(b)(4)(or any successor
provision), each payment in a series of payments to the Executive will be deemed
a separate payment. With respect to any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement that constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and its
implementing regulations and guidance, (i) the expenses eligible for
reimbursement or in-kind benefits provided to the Executive must be incurred
during the Employment Period (or applicable survival period), (ii) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (iii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred, and (iv) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. To the
extent any such cash payment or continuing benefit payable upon Executive’s
termination of employment is nonqualified deferred compensation subject to
Section 409A of the Code, then, only to the extent required by Section 409A of
the Code, such payment or continuing benefit shall not commence until the date
which is six (6) months after the date of separation from service, and any
previously scheduled payments shall be made in a lump sum (without interest) on
that date.

 



Page 8

 

 

(d) All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered personally or sent by Federal Express or UPS next-day delivery, or by
certified express mail, return receipt requested, postage prepaid, to the
parties to this Agreement as the following addresses or to such other address as
either party may specify by notice to the other:

 

If to the Company:

 

Chief Legal Officer

GWG Holdings, Inc.

220 S 6th St #1200

Minneapolis, MN 55415

 

If to the Executive:

 

Murray T. Holland

4416 N. Versailles Ave.

Dallas, Texas 75205

 

10.Prior Obligations and Information of Others:

 

(a) Prior Obligations: Executive represents and warrants that he is free to
enter into this Agreement and accept employment with the Company upon the terms
and conditions set forth in this Agreement, and that the terms and conditions in
this Agreement will not cause Executive to violate any obligation that Executive
owes to any prior employer.

 

(b) Information of Others: During Executive’s employment with the Company,
Executive will not disclose to the Company, or use, or induce the Company to
use, any confidential or proprietary information of any prior employer in
violation of any obligation that Executive owes to such prior employer.

 

11.Effective Date: Each of the Parties is signing this Agreement with the intent
to be legally bound by it. This Agreement shall become effective upon the date
on which Executive executes a copy of this Agreement that has already been
signed on behalf of the Company by an authorized representative, and delivers
the executed Agreement to the Company.

 

12.Construction: Except as may be expressly provided herein, the validity,
interpretation, construction, performance and enforceability of this Agreement
shall be governed in all respects by the laws of the State of Minnesota, without
application of its conflict of laws principles.

 

13.Successors and Assigns: This Agreement shall be binding upon the Parties’
heirs, successors and assigns. The obligations and covenants of the Executive
under this Agreement, being personal, may not be delegated or assigned.

 



Page 9

 

 

14.Severability: If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or by an arbitrator, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

15.Entire Agreement: This Agreement is the entire agreement between the parties
concerning the terms of Executive’s employment and supersedes any and all prior
agreements or understandings between them concerning its subject matter, oral or
written. This Agreement may be not changed or terminated orally, and no change,
termination or attempted waiver of any of the provisions hereof shall be binding
unless in writing signed by Executive and an authorized representative of the
Company.

 

16.No Waiver: The waiver by either party of any term, condition or provision of
this Agreement shall not be construed as a waiver of any other or subsequent
term, condition or provision of this Agreement.

 

17.Voluntary Agreement: Executive and the Company represent and agree that each
has reviewed all aspects of this Agreement, each has carefully read and fully
understands all provisions of this Agreement, each has had opportunity to review
any and all aspects of this Agreement with the legal, tax, or other advisors of
such patty’s choice, and each is voluntarily entering into this Agreement.

 

18.Photocopies: Photocopies of this signed Agreement are as binding and as
legally enforceable as a signed original.

 

Signature Page Follows.

 

Page 10

 

 

IN WITNESS WHEREOF, the Parties hereto hereby execute this Agreement as of the
date first above written.

 

  GWG HOLDINGS, INC.         By: /s/ William Acheson   Name: William Acheson  
Title: CFO         EXECUTIVE         By: /s/ Murray T. Holland     Murray T.
Holland

 

Page 11

 

 

EXHIBIT A

 

The duties and responsibilities will include those duties and responsibilities
normally associated with and appropriate for someone in the position of
President and Chief Executive Officer and shall include, but not be limited, to:

 

●Creating and communicating the Company’s vision, mission, and overall direction
to various constituencies, including but not to be limited to employees,
shareholders, investors, bankers, and industry participants.

 

●Leading, guiding, directing, and evaluating the work of other Company leaders
and employees to help the Company to achieve and exceed strategic and operating
goals.

 

●Formulating and implementing the strategic plan that guides the direction of
the business, including a responsibility for formulating overall legal,
regulatory and legislative strategies, policies and tactics for the
organization.

 

●Forming, staffing, guiding, leading, and managing the Company sufficient to
accomplish the strategic plan of the business.

 

●Evaluating the success of the organization.

 

●Maintaining awareness of both the external and internal competitive landscape,
opportunities for expansion, customers, markets, new industry developments and
standards, and so forth.

 

●Advising the Board of Directors (“Board”) concerning such matters as Company
initiatives and developments in the industry, while helping the Board understand
any significant, complex or unique business issues;

 

●Plan, develop, organize, implement, direct and evaluate the organization’s
fiscal function and performance.

 

●Participate in the development of the corporation’s strategic plans.

 

●Evaluate and advise on the impact of long range planning, introduction of new
programs/strategies regulatory action.

 

●Develop leadership for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the Board and senior executives in performing their responsibilities.

 

●Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 



Page 12

 

 

●Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges.

 

●Provide technical financial advice and knowledge to others within the financial
discipline.

 

●Continual improvement of the budgeting process through education of department
managers on financial issues impacting their budgets.

 

●Provide strategic financial input and leadership on decision making issues
affecting the organization; i.e., evaluation of potential alliances acquisitions
and/or mergers and pension funds and investments.

 

●Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

 

●Develop a reliable cash flow projection process and reporting mechanism, which
includes minimum cash threshold to meet operating needs.

 

●Be an advisor from the financial perspective on any contracts into which the
Corporation may enter.

 

●Evaluation of the finance division structure and team plan for continual
improvement of the efficiency and effectiveness of the group as well as
providing individuals with professional and personal growth with emphasis on
opportunities (where possible) of individuals.

 

 

Page 13



 

 